The opinion of the court was delivered by
Garrison, J.
The judgment of the Supreme Court is affirmed for the reasons given by Mr. Justice Seed in that court.
The plaintiff in error argues the additional point that the judgment of the Circuit Court should have been reversed by the Supreme Court for the reason that the judgment record, together with the return to the writ of certiorari, shows that the summons was issued March 15th, 1906, that judgment was entered January 12th, 1909, and that no order appears in said return extending the time beyond one year -as required by section 18 of the Mechanics’ Lien act (Pamph. L. 1898, p. 545), which reads as follows: “If such claimant shall fail to prosecute his claim diligently within one year from the date of issuing such summons or such further time as the court may by order direct, such lien shall he discharged.”
The great importance of this statutory provision cannot avail the plaintiff in error since he is not in a position to urge it as • a ground of reversal, for the reason that the point was not taken in the Circuit Court either as an incident of the trial that was had therein, or by an appropriate motion based upon the provision of the statute or in any other'7 way.
The rule that a judgment will not be reversed upon a point not taken in the trial court is illustrated by a host of cases collected in the New Jersey Digest under heading, “Issues and *430Questions in Lower Court/’ vol. 1, col. 327, sec. 91. Another rule so familiar as to require no citation of authority is that upon error the judgment of a court of general jurisdiction will be supported by all necessary intendments.
The result of these fundamental rules of appellate procedure is that the plaintiff in error cannot now avail himself of the point he has argued, because be did not in some form ask the court in which the statutory proceeding was pending for the relief or redress to which he now claims he was entitled under the statute. If he had asked for such relief his request must have been either granted or ignored; in the former ease he would have nothing to complain of, and in the latter case he would have had something of which he could be heard to complain.
The judgment brought up by this writ of error is affirmed.
For affirmance—The .Chancellor, Ciiiee Justice, Garrison, Swayze, Trenckabd, Parker, Vooehees, Bogert, Vke-DENBURGH, CONGDON, JJ. 10.
For reversal—Alone.